DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Rosenbloom on 30 August 2021.
The claims have been amended as follow:
1. (Currently Amended) A method for message control in a cooperative intelligent transport system, the method comprising:
creating a transmission restriction control message, said transmission restriction control message comprising: i) a restriction instruction to be applied by an on-board unit and ii) validity information indicating a condition under which the restriction instruction is valid, wherein the restriction instruction comprises
broadcasting said transmission restriction control message.

20. (Currently Amended) A method for message control in a cooperative intelligent transport system, the method comprising:

determining whether or not said on-board unit satisfies the condition; and
as a result of determining that said on-board unit satisfies the condition, adapting transmissions from said on-board unit of messages according to said restriction instruction.

35. (Currently Amended) A node configured for communication with on-board units in a cooperative intelligent transport system, wherein said node is configured to: 
create a transmission restriction control message comprising: i) a restriction instruction to be applied by an on-board unit and ii) validity information indicating a condition under which the restriction instruction is valid, wherein the restriction instruction comprises
broadcast said transmission restriction control message.

55. (Currently Amended) An on-board unit of a cooperative intelligent transport system, wherein said on-board unit is configured to: 
receive a transmission restriction control message, said transmission restriction control message comprising: i) a restriction instruction to be applied by said on-board unit and ii) validity information indicating a condition under which the restriction instruction is valid, wherein the restriction instruction comprises
determine whether or not said on-board unit fulfils said validity information; and
adapt, if said on-board unit fulfils said validity information, transmissions from said on-board unit of messages according to said restriction instruction.

76. (Currently Amended) The method of claim 1, wherein the restriction instruction further comprisesfrequency information specifying a maximum number of messages that are permitted to be sent within a certain period of time.

	The reason for the above amendment is to incorporate the deemed allowable subject matter from dependent claim 76 to each of the independent claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The closest prior art, Chami (GB 2526587) describing restriction of control access to the network based on network user type such as emergency service users, in combination with Fang and Suzuki as used in last Office Action, fail to render the narrower features of each of independent claim as a whole obvious.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469